DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al (10,714,179).
With respect to claims 1 and 15, Ge et al (Fig.2A) disclose a volatile memory element (104) in series with a non-volatile memory element (106), wherein the non-volatile memory element is part of a three contact device (the cell 102 is a three contact device, first contact is BL, second contact is WL and third contact is GND), and wherein the volatile memory element (104) is located in a write path of the three contact device (see Fig.2A).
                With respect to claim 2, Ge et al disclose the non-volatile memory element comprises a memristive device (106, Fig.2A and see col.3, lines 50-53).
                With respect to claims 5 and 18, Ge et al disclose the volatile memory element comprises a volatile memory layer (110, Fig.1) located between a first conductive layer (108, Fig.1) and a second conductive layer (112, Fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 7, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al in view of Li et al (10,896,731).
With respect to claims 3 and 16, Ge et al disclose all the features as claimed in claim 1. Ge et al fails to disclose or suggest the volatile memory element comprises a material that temporarily changes its resistance when subjected to an electrical field across the material. However, Li et al disclose a volatile memory element comprises a material that temporarily changes its resistance when subjected to an electrical field across the material. Thus, it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify Ge et al by replace Ge et al volatile memory element by Li et al volatile element to reduce the process of manufacturing (See col.6, lines 22-27).
With respect to claims 4 and 17, Ge et al disclose all the features as claimed in claim 1. Ge et al fails to disclose or suggest the volatile memory element comprises a material becomes more conductive upon application of an electric potential across the material and returns to a relaxed state once the electrical field induced by electric potential is removed. However, Li et al disclose a volatile memory element comprises a material becomes more conductive upon application of an electric potential across the material and returns to a relaxed state once the electrical field induced by electric potential is removed. Thus, it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify Ge et al by replace Ge et al volatile memory element by Li et al volatile element to reduce the process of manufacturing (See col.6, lines 22-27)
With respect to claim 6, Li et al disclose the volatile memory element (TS memristor) comprises a volatile memory layer, and wherein a material for the volatile memory layer comprises an MITMIEC material (see col.6, lines 19-22).
With respect to claims 9 and 11, Li et al disclose the non-volatile memory element comprises a bi-directional non-volatile memory (RRAM) (see col.15, lines 29-38).
With respect to claims 10 and 14, Li et al disclose the non-volatile memory element comprises a uni-directional non-volatile memory (PCM) (see col.15, lines 29-38).
With respect to claims 12-13, Li et al disclose the non-volatile memory element comprises a conductive bridging random access memory (CBRAM) (see col.15, lines 29-38) and electrochemical RAM (the resistance change memory comprising ECRAM is well-known in the art see Meyer et al (US 2008/0078985).

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al in view of Li et al as applied to claims 3, 4, 6, 7, 16, 17 and 19 above, and further in view of Cheng et al (US 2022/0069206).
With respect to claims 7 and 19, the present application recites a feature of the volatile memory element comprises a volatile memory layer, and wherein a material for the volatile memory layer is selected from the group consisting of: XCoO2, XNbO2, XVO2, XNbO3, X4xTi5Oi2, and/or XSmNiO3, wherein X is an alkali metal. The combination of Ge et al and Li et al fails to disclose or suggest a material for the volatile memory layer is selected from the group consisting of: XCoO2, XNbO2, XVO2, XNbO3, X4xTi5Oi2, and/or XSmNiO3, wherein X is an alkali metal. However, Cheng et al disclose a material for the volatile memory layer (storage layer 40, 42 in Fig.1) is selected from the group consisting of: XCoO2, XNbO2, XVO2, XNbO3, X4xTi5Oi2, and/or XSmNiO3, wherein X is an alkali metal (in paragraph [0029], Cheng et al disclose storage layer comprising compound LiCoO2 with Li is an alkali metal). Thus, it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify combination of Ge et al and Li et al to use compound LiCoO2 with Li is an alkali metal for volatile memory layer because this is conventional in the art.

Allowable Subject Matter
Claims 20-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyer et al (US 2008/0078985) disclose resistance change memory can be ECRAM (paragraph [0005]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        09/21/2022